*833On Petition for Rehearing
SMITH, Circuit Judge:
The petition for rehearing emphasizes the trend toward more liberal treatment of the trial court’s summary-judgment powers illustrated by our interpretation of amended Rule 56 in Dressler v. M. V. Sandpiper, 331 F.2d 130 (2d Cir. 1964) and American Manufacturers Mutual Ins. Co. v. American Broadcasting-Paramount Theatres, Inc., 388 F.2d 272 (2d Cir. 1967). We have no quarrel with this trend, and have not departed from it in our opinion here. The petition, however, also points to instances where apparent issues pointed out in our opinion may in fact have been considered by the trial court to have been denuded of substance by evidence before it, such as the extent of review of the raw data by others than defendants, and the evidence as to revelation of start-up costs, investment tax credit and treatment of proceeds of sale of land.
We agree that if the apparent issues are indeed sham, and the record may properly be read to support findings to that effect, no purpose would be served by further lengthy and costly proceedings. Appellees make an alternative suggestion that a remand for such findings might lay a foundation for reconsideration of our opinion. We find merit in the suggestion, particularly in view of Judge Weinstein’s statement that it was his “intention to write an opinion * * * analyzing the claims and information for whatever assistance it may give to the parties and should an appeal be taken to the Court of Appeals.” We? therefore modify the opinion and order to provide for remand for the preparation of findings and conclusions in accordance with Judge Weinstein’s original intention announced at the time of the ruling on the motion for summary judgment. Petition for rehearing granted to the extent above indicated. Otherwise denied. Reversed and remanded for findings and conclusions.